Citation Nr: 1454298	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  09-47 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for a diffuse lumbar spondylosis with degenerative disc space narrowing L5-S1, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating of scars, abdomen, S/P laparoscopy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1991 to June 2003.

These matters come before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  

In October 2014, the Veteran testified at a Travel Board hearing in San Antonio, Texas before the undersigned Veterans Law Judge. A transcript of that hearing is of record.  

The issue of entitlement to an increased rating for a diffuse lumbar spondylosis with degenerative disc space narrowing L5-S1 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At an October 2014 Travel Board hearing, the Veteran indicated that it was her intent to withdraw the appeal for entitlement to an increased rating of scars, abdomen, S/P laparoscopy.  



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to an increased rating of scars, abdomen, S/P laparoscopy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (4). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

In the present case, the appellant, at the October 2014 Travel Board hearing indicated that it is her intent to withdraw the appeal for entitlement to an increased rating of scars, abdomen, S/P laparoscopy.  (See Board hearing transcript page 2).  Thus, there remain no allegations of errors of fact or law for appellate consideration on that issue. Accordingly, the Board does not have jurisdiction to review the issue of entitlement to an increased rating of scars, abdomen, S/P laparoscopy. 


ORDER

The appeal as to the issue of entitlement to an increased rating of scars, abdomen, S/P laparoscopy, currently evaluated as 10 percent disabling,  is dismissed.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist. In the October 2014 hearing the Veteran testified that both her legs drag and drop occasionally, making it difficult to stand or walk. (See Board hearing transcript page 3). Additionally, the Veteran stated that that she currently experiences urinary incontinence. (See Board hearing transcript page 6). The Board notes that the Veteran was afforded a VA medical examination in December 2013. The examiner noted that the Veteran has moderate bilateral lower extremity radiculopathy. Furthermore, the examination does not reflect urinary incontinence. The Board finds that the Veteran's statements indicate a worsening of her condition. Based on the alleged worsening of the Veteran's diffuse lumbar spondylosis with degenerative disc space narrowing L5-S1, the Board finds that another VA examination is warranted. Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to determine the extent of her diffuse lumbar spondylosis with degenerative disc space narrowing L5-S1, to include radiculopathy and urinary incontinence. The claims file should be made available for the examiner to review, and the examination report should reflect that such review was accomplished. All pertinent findings should be reported. 
	
2. After undertaking any other development deemed appropriate, readjudicate the issue on appeal of entitlement to an increased rating for a diffuse lumbar spondylosis with degenerative disc space narrowing L5-S1. If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran, and her representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


